         Case: 1:19-cv-00545 Document #: 15 Filed: 03/25/19 Page 1 of 4 PageID #:39



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    MARIA G. VILLALOBOS,

               Plaintiff,                                        Case No.: 1:19-cv-00545

    v.
                                                              Honorable Judge Ruben Castillo
    MEYER NJUS TANICK, PA,

               Defendant.

                                 JOINT INITIAL STATUS REPORT

          Pursuant to Fed. R. Civ. P. 26(f) and this Court's Case Management Procedures, the parties

submit the following Joint Initial Status Report.

1.        The Nature of the Case

          a.      Basis for jurisdiction, nature of the claims and counterclaims.

                  This is an action brought by a consumer seeking redress for alleged violation(s) of

                  the Fair Debt Collection practices Act (“FDCPA”), 15 U.S.C §1692 et seq. Subject

                  matter jurisdiction exists over the FDCPA claims under 28 U.S.C. §§ 1331 and

                  1337.

          b.      Relief sought by Plaintiff, including computation of claimed damages, if

                  available.

                  Plaintiff seeks statutory damages of up to $1,000.00 under the FDCPA, 15 U.S.C

                  §1692k(a)(2)(A). Plaintiff seeks actual damages under the FDCPA, 15 U.S.C

                  §1692k(a)(3), in an amount to be determined. Finally, Plaintiff seeks payment of

                  her reasonable costs and attorney fees under the FDCPA, 15 U.S.C §1692k(a)(3),

                  in an amount to be determined.
                                                    1

 
     Case: 1:19-cv-00545 Document #: 15 Filed: 03/25/19 Page 2 of 4 PageID #:40



      c.     Names of any parties that have not been served. None

      d.     Major legal issues.

             Did Defendants engage in false and deceptive conduct as defined by the FDCPA in

             its interactions and communications with Plaintiff?

             Has Plaintiff sufficiently pled an injury in fact so as to have standing to bring her

             claims under Fed. R. Civ. P. 12(b)(1)?

             Has Plaintiff pled sufficient facts to support her conclusion that the subject debt is

             a consumer “debt” as defined in the FDCPA?

             Has Plaintiff pled sufficient facts to state a claim under Fed. R. Civ. P. 12(b)(6)?

      e.     Major factual issues.

             Did attorney Elila K. Civelli meaningfully review the correspondence dated

             December 26, 2018 prior to Defendant sending it to Plaintiff?

             Is the correspondence accurate as to the delinquency of Plaintiff’s account and the

             amount owed?

             Does the Plaintiff’s debt meet the definition of “debt” under 15 U.S.C. 1692a(5) so

             as to be covered by the FDCPA?

      f.     Citations to key authorities which will assist the Court in understanding and

             ruling on the issues.

             Bucholz v. Meyer Njus Tanick, PA, 18-CV-607, 2018 WL 4625740 (W.D. Mich.

             2018)

             Walker v. Lyons, Doughty & Veldhuis, P.C., 18-CV-513, 2019 WL 1227792 (S.D. Ohio

             2019)

2.    Preparation of Draft Scheduling Order

                                               2

 
     Case: 1:19-cv-00545 Document #: 15 Filed: 03/25/19 Page 3 of 4 PageID #:41



       a.     The Parties anticipate both oral and written discovery.

       b.     This matter is subject to the Mandatory Initial Discovery Plan (“MIDP”). As such,

the Parties will comply with those procedures.

       c.     The Parties do not anticipate the need for expert discovery at this time. The Parties

              request a status conference near the close of fact discovery to advise the Court if

              they believe expert discovery is needed.

       d.     The Parties to complete fact discovery by January 28, 2020. All written discovery,

              subpoenas, and deposition notices shall be served with sufficient time to complete

              depositions of all fact witnesses by this date.

       e.     The Parties to file dispositive motions by February 28, 2020.

3.     Trial Status

       a.     Whether or not a jury has been requested. Plaintiff has demanded a trial by jury.

       b.     Probable length of the trial. The Parties believe a trial by jury will last no more

              than two days.

4.     Consent to Proceed Before a Magistrate Judge

       a.     Whether or not the parties will consent to proceed before a Magistrate Judge

              for all proceedings including trial.          The Defendant does not consent to

              proceeding before a Magistrate Judge.

5.     Settlement Status

       a.     Whether or not settlement discussions have been held and the status of those

              discussions, if any. Plaintiff has tendered a settlement demand to Defendant.


Dated: March 25, 2019


                                                 3

 
       Case: 1:19-cv-00545 Document #: 15 Filed: 03/25/19 Page 4 of 4 PageID #:42



Respectfully submitted,

    s/ Nathan C. Volheim
    Nathan C. Volheim
    SULAIMAN LAW GROUP, LTD.
    2500 South Highland Avenue, Suite 200
    Lombard, Illinois 60148
    630-568-3056 (phone)
    nvolheim@sulaimanlaw.com
    Counsel for Plaintiff

    /s/ Evan D. Powell
    Evan D. Powell
    Jonathan M. Lively
    Segal McCambridge Singer & Mahoney, Ltd.
    233 South Wacker Drive – Suite 5500
    Chicago, Illinois 60606
    Phone: (312) 645-7800
    edpowell@smsm.com
    jlively@smsm.com
    Attorneys for Defendant Meyer Njus Tanick,
    PA




                                                 4

 
